COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00457-CV

IN THE INTEREST OF E.M., E.M.
AND I.M., THE CHILDREN




                                    ----------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant K.M.M. appeals the trial court’s order terminating her parental

rights to three of her children, E.M., E.M., and I.M. The trial court found that

K.M.M. engaged in conduct or knowingly placed the children with persons who

engaged in conduct that endangered their physical or emotional well-being;

knowingly placed or knowingly allowed the children to remain in conditions or


      1
      See Tex. R. App. P. 47.4.
surroundings that endangered their physical or emotional well-being; failed to

comply with the provisions of a court order that specifically established the

actions necessary to obtain the return of her children; and constructively

abandoned the children. The trial court further found that termination of K.M.M.’s

parental rights is in the children’s best interest.

      K.M.M.’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In his motion, counsel avers that

he has conducted a professional evaluation of the record and, after a thorough

review of the applicable law, has reached the conclusion that there are no

arguable grounds to be advanced to support an appeal of this cause and that the

appeal is frivolous. K.M.M. was given the opportunity to file a pro se brief on her

own behalf, and she did so. The State did not file a brief.

      Counsel’s brief and motion meet the requirements of Anders by presenting

a professional evaluation of the record demonstrating why there are no reversible

grounds on appeal and referencing any grounds that might arguably support the

appeal. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400

(1967); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). This court has previously held that Anders procedures apply in parental

rights termination cases. In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort

Worth 2003, no pet.).

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

                                           2
that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      We have carefully reviewed the appellate record, K.M.M.’s appellate

counsel’s brief, and K.M.M.’s pro se brief. We agree with K.M.M.’s appellate

counsel that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827 (Tex. Crim. App. 2005). Therefore, we grant K.M.M.’s appellate

counsel’s motion to withdraw and affirm the trial court’s order terminating

K.M.M.’s parental rights to E.M., E.M., and I.M.




                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 14, 2013




                                         3